Citation Nr: 0533415	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-03 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for lumbar spine 
disability.

3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran/Appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1969, as well as subsequent service in the Alabama 
National Guard.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision.  The veteran filed his 
notice of disagreement in January 2001, the RO issued a 
statement of the case in February 2001, and the veteran 
perfected his appeal in March 2001.  A hearing at which the 
veteran testified was conducted at the RO in May 2003.  


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy did not manifest 
within weeks or months of his presumptive herbicide exposure.

2.  The preponderance of evidence fails to show that the 
veteran's peripheral neuropathy was caused by, or originated 
during, his time in service.

3.  The preponderance of evidence fails to show that the 
veteran's lumbar spine disability was caused by, or 
originated during, his time in service.

4.  The preponderance of evidence fails to show that the 
veteran's cervical spine disability was caused by, or 
originated during, his time in service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.309(e) (2005).

2.  The criteria for service connection for a lumbar spine 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

3.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.





Peripheral Neuropathy

The veteran is currently diagnosed with peripheral neuropathy 
which he asserts (such as at his hearing) is related to 
either his exposure to Agent Orange while in Vietnam or to 
his lower back disability.    

Service connection may be granted on a presumptive basis for 
certain diseases associated with exposure to certain 
herbicide agents, even though there is no record of such 
disease during service, if they manifest to a compensable 
degree anytime after service, in a veteran who had active 
military, naval, or air service for at least 90 days, during 
the period beginning on January 9, 1962 and ending on May 7, 
1975, in the Republic of Vietnam, including the waters 
offshore, and other locations if the conditions of service 
involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Since the veteran was in Vietnam, the presumptions set out in 
the preceding paragraph are applicable; and acute and 
subacute peripheral neuropathy are included on the list of 
diseases for which service connection may be presumed.  
However, 38 C.F.R. § 3.309(e) Note (2) indicates that for the 
purposes of the presumption, acute and subacute peripheral 
neuropathy mean transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
which resolves within two years of the date of onset.  In 
this case, while the veteran is currently diagnosed with 
peripheral neuropathy, the diagnosis was not rendered for 
several decades after the veteran's presumed exposure to 
Agent Orange.  As the veteran's peripheral neuropathy did not 
appear within months of exposure to an herbicide agent, his 
claim of entitlement to service connection on a presumptive 
basis is denied.    

The Board will also consider whether service connection for 
peripheral neuropathy is warranted on a direct or secondary 
basis.

Service medical records fail to note any treatment for 
peripheral neuropathy while on active duty, or upon 
separation.  The first treatment records for the peripheral 
neuropathy appear in the mid-1990s, two decades after 
service; and the veteran's claims file is void of any medical 
opinion of record linking his peripheral neuropathy to his 
time in service.  Furthermore, at a VA examination in 
November 2003, the examiner opined that it is not at least as 
likely as not that the veteran's peripheral neuropathy of 
either extremity is related to residuals of his service-
connected left knee.  

Additionally, while the veteran has asserted that his 
peripheral neuropathy is related to his back disability, as 
will be discussed below, the veteran is not service connected 
for a lower back disability.

Given that the veteran's claims file is void of a medical 
opinion of record connecting his peripheral neuropathy either 
to his time in service, or to a service-connected disability, 
the veteran's claim of entitlement to service connection for 
peripheral neuropathy is denied on direct, secondary, and 
presumptive bases.

Lumbar Spine

The veteran asserted at his hearing that he has had lower 
back pain since service.  Nevertheless, service medical 
records fail to note any back treatment while the veteran was 
in service; and the medical officer indicated that the 
veteran's spine was normal on his separation physical in 
February 1969.  Furthermore, on his personal medical history 
survey in February 1969, the veteran answered "NO" when 
asked if he had then, or had ever had, recurrent back pain.  

The first record of treatment for the veteran's back did not 
appear until October 1980, almost a decade after he was 
discharged from service, when a chiropractor indicated that 
the veteran had herniated intervertebral discs, and X-rays of 
the lumbar spine showed evidence of degeneration.  
Additionally, at a VA examination in January 1982, X-rays of 
the lumbosacral spine showed no abnormalities, and the 
veteran stated that his "back [had] only really been 
bothering [him] the past year or year and a half."

The veteran continues to have back pain and was diagnosed 
with chronic lower back pain at a VA examination in November 
2003 after X-rays revealed degenerative changes and an old 
compression fracture.  However, the examiner never related 
the veteran's lower back disability to his time in service.  
The veteran's claims folder was similarly void of a medical 
opinion of record linking his lower back disability with his 
time in service.

Accordingly, given the time that elapsed between his 
discharge from service and his first documented treatment for 
his back, combined with the lack of a medical opinion of 
record connecting his back pain with his time in service, the 
preponderance of evidence is against the veteran's claim, and 
it is therefore denied.

Cervical Spine

The veteran asserted at his hearing that he hurt his neck 
during combat when he was forced to dive on the ground while 
wearing heavy equipment on his back.

However, service medical records fail to note any neck 
treatment while the veteran was in service; and the medical 
officer indicated that the veteran's neck and spine were 
normal on his separation physical in February 1969.  

The first record of treatment for the veteran's neck did not 
appear until November 1995, several decades after active 
duty, and two months after the veteran was in an automobile 
accident in September 1995.  Treatment records describing the 
accident indicated that the veteran's cervical spine was 
negative, but he was noted to have muscular neck and back 
pains.  X-rays were negative.

Subsequent treatment records have showed degeneration in the 
cervical spine.  However, while the medical evidence shows 
that the veteran currently has a cervical spine disability, 
the veteran's claims file is void of any medical evidence 
which relates his cervical spine disability to his time in 
service.  Accordingly, the veteran's claim of entitlement to 
service connection for a cervical spine disability is denied.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in August 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board further finds that any defect concerning the timing 
of the notice requirement was harmless error.  Although the 
notice provided to the veteran in August 2004 was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Numerous VA treatment records have been obtained and 
associated with the claims file.  Chiropractic records from 
several chiropractors have also been obtained dating back to 
1980, and the veteran was provided with a VA examination in 
November 2003 (the report of which has been associated with 
the claims file).  Additionally, the veteran testified before 
a decision review officer in May 2003 (the transcript of 
which has been associated with the claims file).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.  


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


